Order entered October 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01422-CV

                              BANK OF THE WEST, Appellant

                                                V.

                   TXS UNITED HOUSING PROGRAM, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-04636

                                            ORDER
       In its brief on the merits, appellant Bank of the West complains of the trial court’s failure

to make findings of fact and conclusions of law, despite the Bank’s timely request. See TEX. RS.

CIV. P. 296, 297. Because a trial court has a mandatory duty to file findings of fact and

conclusions of law upon proper request, see Landerman v. State Bar of Tex., 247 S.W.3d 426,

430 (Tex. App.—Dallas 2008, pet. denied), we ORDER the Honorable Ken Molberg, Judge of

the 95th Judicial District Court of Dallas, Texas to make his findings of fact and conclusions of

law within thirty (30) days of the date of this order. The findings of fact and conclusions of

law shall be filed in a supplemental clerk’s record with this Court within forty-five (45) days of

the date of this order.
       Appellant shall file any amended or supplemental brief thirty days after the record in this

Court is complete.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Molberg and all counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated forty-five days from the date of this order or when the Court receives the findings

of fact and conclusions of law, whichever occurs sooner.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE